Order entered November 10, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00480-CV

                        IN THE INTEREST OF B.Q.T., A CHILD

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-07404-S

                                         ORDER
        We GRANT the November 7, 2014 motion of appellee Thuy Nhu Nguyen for an

extension of time to file a brief. Appellee Thuy Nhu Nguyen shall file a brief by December 10,

2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE